IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                   NOT FINAL UNTIL TIME EXPIRES TO
                                                   FILE MOTION FOR REHEARING AND
                                                   DISPOSITION THEREOF IF FILED


JEFFREY W. DAVIS,

              Appellant,

 v.                                                       Case No. 5D16-3253

STATE OF FLORIDA,

              Appellee.

________________________________/

Opinion filed April 7, 2017

3.850 Appeal from the Circuit Court
for Citrus County,
Richard A. Howard, Judge.

Jeffrey W. Davis, Sneads, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Deborah A. Chance,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

       Jeffrey W. Davis appeals the summary denial of his motion for postconviction relief

filed under Florida Rule of Criminal Procedure 3.850. We affirm without comment the

denial of postconviction relief except on one ground.

       In ground one, Davis alleged ineffective assistance of his trial counsel for failure to

explain to him the availability of a defense to the charge of lewd or lascivious molestation
of a child on the basis of voluntary and involuntary intoxication. The trial court properly

denied ground one insofar as it asserted counsel was ineffective for failing to present a

voluntary intoxication defense. Voluntary intoxication is not a defense in Florida. See §

775.051, Fla. Stat. (2014). However, involuntary intoxication is a valid defense. Stimus

v. State, 995 So. 2d 1149 (Fla. 5th DCA 2008). Thus, as for the ineffective assistance

claim asserted in ground one based on involuntary intoxication, we reverse and remand

for an evidentiary hearing or the attachment of portions of the record conclusively showing

Davis is not entitled to relief either on the merits or because the motion is successive.

       AFFIRMED in part; REVERSED in part; REMANDED for further proceedings.



ORFINGER, WALLIS and EDWARDS, JJ., concur.




                                             2